Citation Nr: 1115004	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  04-25 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for hepatitis C, rated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1980.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for PTSD and hepatitis C.  In a January 2008 rating decision, the Veteran's claim of entitlement to service connection for hepatitis C was granted and a noncompensable rating was assigned.  The Veteran disagreed with the rating assigned in a March 2008 statement.  The Veteran was thereafter awarded a 60 percent rating for hepatitis C in a March 2009 rating decision.  However, that was not a full grant of the benefit sought on appeal and the issue of increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran requested a hearing before the Board when he filed his substantive appeal in July 2004.  The Veteran was thereafter scheduled for a hearing in August 2008.  He requested that the hearing be rescheduled and he was rescheduled for a hearing before the Board in October 2010.  The Veteran failed to report for the hearing.   

The issue of entitlement to service connection for human immunodeficiency virus (HIV) and erectile dysfunction, including as secondary to service-connected hepatitis C have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and those issues are referred to the AOJ for appropriate action.  

The issue of entitlement to an increased rating for hepatitis C is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

On June 2008, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for service connection for PTSD was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal on the issue of entitlement to service connection for PTSD by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2010).  In this case, the appellant has withdrawn his appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue of entitlement to service connection for PTSD and it is dismissed.


ORDER

The appeal on the issue of entitlement to service connection for PTSD is dismissed.


REMAND

In March 2008, the Veteran expressed disagreement with a January 2008 rating decision which granted service connection for hepatitis C and awarded a 0 percent rating.  The Veteran submitted a statement in November 2008 and requested consideration of an increased rating for hepatitis C.  The Veteran was thereafter awarded a 60 percent rating for hepatitis C in a March 2009 rating decision, effective November 13, 2008.  


Although the RO determined that the November 2008 statement from the Veteran should be construed as a claim for an increase, the claim for an increased rating for hepatitis C remained on appeal following the March 2009 rating decision because that was not a full grant of the benefit sought on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran initially expressed disagreement with a July 2003 rating decision which denied entitlement to service connection for hepatitis C.  The RO issued a statement of the case in June 2004 with regard to the issue of entitlement to service connection for hepatitis C.  Service connection for hepatitis C was thereafter granted in a January 2008 rating decision and the Veteran expressed disagreement with the rating assigned in a March 2008 statement.  The RO did not issue a statement of the case with regard to the issue of an increased rating for hepatitis C.  

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case which addresses the issue of entitlement to an increased rating for hepatitis C.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 




Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


